Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 03/14/2022. Claims 2-4 and 12-14 are canceled. Claims 1, 5-11 and 15-21 are currently pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-11 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1:
	Step 1: Statutory Category?
	Independent Claim 1 recites “A process of providing dynamic industrial vehicle monitoring for modification of vehicle operator behavior, the process comprising”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 1/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components:.
Independent Claim 1
Revised 2019 Guidance
A process of providing dynamic industrial vehicle monitoring for modification of vehicle operator behavior, the process comprising
Abstract idea: providing dynamic industrial vehicle monitoring for modification of vehicle operator behavior 
A process (method) is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[L1]  storing in memory, data identifying an event associated with the operation of an industrial vehicle, the data having a performance parameter to evaluate against the event, wherein the event is based on environmental awareness
The memory suggests a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. The industrial vehicle is an additional non-abstract element.
Storing data is insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also
MPEP § 2106.05(g).

Abstract idea: storing data could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. A person could use his or her mind or pen and paper to memorize/store information.
[L2]  monitoring operation of the industrial vehicle for the event
Abstract idea: monitoring operation of the industrial vehicle for the event could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L3]  performing, upon detecting an occurrence of the event:
Abstract idea: detecting an occurrence of the event could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L4]  recording into memory, event data that characterizes an action of a vehicle operator, the action associated with the event
Recording/storing data into memory is insignificant extra-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).

Abstract idea: recording/storing data could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. A person could use his or her mind or pen and paper to memorize/store information.
[L5]  evaluating the recorded event data against the performance parameter to determine whether the vehicle operator demonstrated appropriate behavior for the detected event
Abstract idea: evaluating data could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L6] determining a behavior modification action based on the evaluation of the recorded event data against the performance parameter
Abstract idea: determining data alternatively involves mathematical relationships and requires a mathematical calculation and could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L7] performing the behavior modification action by conveying an output message on the industrial vehicle
Conveying/displaying an output message on the industrial vehicle is insignificant post-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).

Abstract idea: conveying data could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52; see also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (holding that displaying data is an abstract idea).


	It is apparent that, other than reciting the additional non-abstract limitation noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or using pencil and paper. The mere nominal recitation of the memory and implied automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the memory at a high level of generality. The Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 24:…an industrial vehicle 108 such as a forklift truck, reach truck, stock picker, tow tractor, rider pallet truck, walkie-talkie, etc.); ¶ 131: exemplary computer system 600 includes one or more microprocessors (.mu.P) 610 and corresponding memory 620 (e.g., random access memory and/or read only memory) that are connected to a system bus 630.; ¶ 132: The memory 620 can also function as a working memory, e.g., to store data, an operating system, etc …The lack of details about the memory indicates that it is a generic computer component, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of conveying an output message/displaying data does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of checking and grading answer sheets. See MPEP § 2106.05(f). Steps 1, 4 and 7 (storing information) reflect the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, The claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitation in general terms, without describing the particulars, the additional claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	Taking the claim element separately, the function performed by the memory at each step of the process is expressed purely in terms of results, devoid of technical/technological implementation details. Steps 1, 4 and 7 are insignificant extra solution activities that the courts have recognized as well-understood, routine, conventional activity in particular fields. Steps 1, 4 and 7 recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of storing data, monitoring data, detecting data, recording data, evaluating data, determining data and conveying data is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to the dependent claims:
	Dependent claims 5-11 and 15-21 include all the limitations of independent claim 1 from which they depend and, as such, recite the same abstract idea(s) noted above for claim 1. The recitation of display (claims 19 and 21) at a high level of generality and the instant Specification indicates that the display is a generic, or part of generic devices, performing or being used in performing generic computer functions. See Specification (¶¶ 16, 65, 69, 104, 120, 123, 126, 131, 132). Additionally, “displaying” and “communicating” information (claims 19 and 21) are stated at a high level of generality and their broadest reasonable interpretation comprise only providing output through the use of some unspecified generic computer interface (display/screen). These functions merely represent insignificant extra solution activities that the courts have generally recognized as well-understood, routine, conventional activity in particular fields. Dependent claims 5-11 and 15-21 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 5-11 and 15-21 integrates the judicial exception into a practical application. While the dependent claims may have a narrower scope than the representative claims, for reasons similar to those given above, they do not integrate the abstract idea into a practical application, nor amount to significantly more than the recited judicial exception(s). Therefore, dependent claims 5-11 and 15-21 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellman et al. (US 20080154691 A1).
Re claim 1:
	[Claim 1]  Wellman discloses a process of providing dynamic industrial vehicle monitoring for modification of vehicle operator behavior (¶ 137: monitor and log the manner in which an operator uses its controls and features), the process comprising: storing in memory, data identifying an event associated with the operation of an industrial vehicle, the data having a performance parameter to evaluate against the event, wherein the event is based on environmental awareness (at least ¶ 69: If a triggering event is detected, such as the detection of a parameter that exceeds a predetermined tolerance, then the logged contents can be stored, e.g., by communicating the information to the application server 14. Thus for example, if the vehicle speed, load, or other measurable parameter exceeds a threshold or other defined condition, then specific data may be gathered, collected, assembled, etc. into an event report and such data may be communicated to the application server 14; ¶ 138: mobile asset 12 can also detect when an operator is attempting to perform an illegal or an impermissible operation, such as…attempting an operation with a select feature while traveling at a wrong speed range, etc. Under this arrangement, the error can be pointed out, and possible solutions or alternatives may be provided, for example, via the display 41, 50, or otherwise…; ¶ 142: log operator use relevant to the feature being taught…ensure that the operator is performing the function properly by checking that the component is responding appropriately relative to the feature being taught; ¶ 160:…instructs the operator to take an evasive maneuver or takes other appropriate action to avoid the area of the geofence 204…); monitoring operation of the industrial vehicle for the event (¶ 142); and performing, upon detecting an occurrence of the event: recording into memory, event data that characterizes an action of a vehicle operator, the action associated with the event (¶ 142); evaluating the recorded event data against the performance parameter to determine whether the vehicle operator demonstrated appropriate behavior for the detected event (at least ¶ 112: determine if the operator did, in fact, perform, check or otherwise properly evaluate the subject of the displayed checklist item at 178…; ¶ 142: log operator use relevant to the feature being taught…ensure that the operator is performing the function properly by checking that the component is responding appropriately relative to the feature being taught; ¶ 157: metrics used to evaluate and determine operator skill may be based upon actual event and other data collected by a corresponding mobile asset information linking device 38); determining a behavior modification action based on the evaluation of the recorded event data against the performance parameter; and performing the behavior modification action by conveying an output message on the industrial vehicle (at least ¶ 112: appropriate action may be taken if it is determined that the checklist item was not performed at 184. Exemplary actions at 184 may comprise instructing the operator to complete the checklist item, sending an e-mail or other workflow indicating the failure to perform the checklist item, sounding an alarm, horn, lighting or flashing a light, logging the event, etc; ¶ 143: monitor the actions implemented by the asset operator and suggest corrections and other actions so the operator successfully master skills related to the mobile asset operation by providing training instructions, which may be supplemented by appropriate links to a corresponding operator and/or training manual that can be displayed on the mobile asset display).
Re claim 15:
	[Claim 15]  Wellman discloses the process of claim 1, wherein determining a behavior modification action comprises a coaching instruction that explains how to correct an operator performance in response to the event to achieve a desired behavior for that event (at least ¶ 143: mobile asset information linking device 38 can monitor the actions implemented by the asset operator and suggest corrections and other actions so the operator successfully master skills related to the mobile asset operation by providing training instructions).
Re claim 20:
	[Claim 20]  Wellman discloses the process of claim 1 further comprising: assigning for the metric: inculcating conditions that define a parameter for determining whether the vehicle operator has been inculcated to perform an action associated with the event (at least ¶ 142: demonstrate the feature being trained on, to the operator as the operator is in a work operative position within the vehicle. The system may also test the operator with regard to a feature being taught by monitoring communications across the materials handling vehicle network system 68 to log operator use relevant to the feature being taught; ¶ 146: confirm that they are developing their skill at an appropriate target rate).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman, as applied to claim 1 above. 
Re claim 5:
	[Claim 5]  Wellman appears to be silent on evaluating at least one inculcating rule that determines whether the vehicle operator is in an inculcating mode or a normal mode for the event; wherein performing the behavior modification action comprises performing the behavior modification action in the inculcating mode, and suppressing the behavior modification action in the normal mode. However, in the Non-Final Rejection dated 11/21/2021, the Examiner took OFFICIAL NOTICE that the concept and advantages of prerequisites, learning/knowledge paths and assistance in education/training environments were old and well known to one of ordinary skill in the art before the effective filing date of the invention. In particular, a prerequisite is a particular skill/knowledge necessary before another skill/knowledge may be acquired. A learning/knowledge path is generally used to ensure that prerequisites are met while progressing through a particular learning/training sequence. Although assistance/support is often reduced or discontinued after a student/trainee reaches mastery, assistance/support is generally provided when it is determined that the student/trainee is having difficulty performing and/or completing a particular task. Since Applicant did not traverse this officially noticed fact by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 09/10/2021 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced with the issue of training vehicle operators one of ordinary skill in the art would have looked to use the above noted well-known education/training techniques and modify the teachings of Wellman so that when a vehicle operator is in an inculcating mode (learning/training) the vehicle operator would be given assistance/support and when the vehicle operator is in the normal mode (knowledge acquired) not to be provided assistance/support (suppressing the behavior modification action) because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Re claim 6:
	[Claim 6]  Wellman appears to be silent on wherein evaluating at least one inculcating rule comprises defaulting to the inculcating mode, and converting to the normal mode after collected event data indicates that the vehicle operator established a pattern of a predetermined number of successive correct behaviors to the event. In the Non-Final Rejection dated 11/21/2021, the Examiner took OFFICIAL NOTICE that the concept and advantages of establishing mastery based on a predetermined number of successive correct responses/behaviors in education/training environments were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Since Applicant did not traverse this officially noticed fact by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 09/10/2021 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced with the issue of training vehicle operators, to have modified the teachings of Wellman by using well known education/training techniques such as establishing mastery based on a predetermined number of successive correct responses/behaviors and in turn, converting to a normal mode because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Re claim 6:
	[Claim 6]  Wellman appears to be silent on wherein evaluating at least one inculcating rule comprises defaulting to the inculcating mode, and converting to the normal mode after collected event data indicates that the vehicle operator established a pattern of a predetermined number of successive correct behaviors to the event. In the Non-Final Rejection dated 11/21/2021, the Examiner took OFFICIAL NOTICE that the concept and advantages of establishing mastery based on a predetermined number of successive correct responses/behaviors in education/training environments were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Since Applicant did not traverse this officially noticed fact by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 09/10/2021 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced with the issue of training vehicle operators, to have modified the teachings of Wellman by using well known education/training techniques such as establishing mastery based on a predetermined number of successive correct responses/behaviors and in turn, converting to a normal mode because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Re claim 7:
	[Claim 7]  Wellman appears to be silent on wherein the vehicle operator in normal mode is reverted back to inculcating mode where the evaluation of the recorded event data indicates that the vehicle operator demonstrated an incorrect behavior for the event. In the Non-Final Rejection dated 11/21/2021, the Examiner took OFFICIAL NOTICE that the concept and advantages of decertification in education/training environments due to low performance or continued low performance were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Since Applicant did not traverse this officially noticed fact by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 09/10/2021 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced with the issue of training vehicle operators, to have modified the teachings of Wellman by using well known education/training techniques such as reverting back to inculcating mode where the evaluation of the recorded event data indicates that the vehicle operator demonstrated an incorrect behavior for the event because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Re claims 8-9:
	[Claim 8]  Wellman appears to be silent on wherein the vehicle operator in normal mode is not reverted back to inculcating mode where the evaluation of the recorded event data indicates that the vehicle operator demonstrated an incorrect behavior for the event, where the incorrect behavior occurs less than a predetermined number of times. In the Non-Final Rejection dated 11/21/2021, the Examiner took OFFICIAL NOTICE that the concept and advantages of decertification in education/training environments due to low performance or continued low performance were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Since Applicant did not traverse this officially noticed fact by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 09/10/2021 are now considered admitted prior art. See MPEP § 2144.03(C) and particularly Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced with the issue of training vehicle operators, to have modified the teachings of Wellman by using well known education/training techniques such as not reverting back to inculcating mode where the evaluation of the recorded event data indicates that the vehicle operator demonstrated an incorrect behavior for the event, where the incorrect behavior occurs less than a predetermined number of times because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	[Claim 9]  Wellman teaches or at least suggests wherein the operator is in a warning mode where the operator is deemed trained, the process further comprising outputting a training reminder message to an output on the industrial vehicle to remind the vehicle operator of the correct behavior in response to the event (¶ 105: if the checklist has not been completed to satisfaction…the mobile asset 12 may continue to remain operational, however a buzzer, horn, light or other alarm may be implemented, such as via the monitoring input/output 48, until a supervisor clears the alarm; ¶ 125: Upon a detected impact that exceeds predetermined impact conditions, an alarm, such as a buzzer, horn or light may be activated, via the monitoring input/output 48 until a supervisor clears the alarm; ¶ 139: mobile asset 12 may also provide a visual and/or audible indication that tells the operator when the asset is being used inappropriately, for example, by flashing a light, sounding a horn or buzzer).
Re claim 10:
	[Claim 10]  Wellman teaches or at least suggests determining whether the operator has been inculcated to respond to the event; wherein performing the behavior modification action comprises performing the behavior modification action upon determining that the vehicle operator did not demonstrate appropriate behavior for the event (¶ 105: if the checklist has not been completed to satisfaction…the mobile asset 12 may continue to remain operational, however a buzzer, horn, light or other alarm may be implemented, such as via the monitoring input/output 48, until a supervisor clears the alarm; ¶ 125: Upon a detected impact that exceeds predetermined impact conditions, an alarm, such as a buzzer, horn or light may be activated, via the monitoring input/output 48 until a supervisor clears the alarm; ¶ 139: mobile asset 12 may also provide a visual and/or audible indication that tells the operator when the asset is being used inappropriately, for example, by flashing a light, sounding a horn or buzzer). 
	Wellman further teaches or at least suggests that operators get confirmation of developing their skill at an appropriate target rate (¶ 146: target rate considered similar to a vehicle operator score). As noted earlier, although assistance/support is often reduced or discontinued after the student/trainee reaches mastery, assistance/support is generally provided when it is determined that a student/trainee is having difficulty performing and/or completing a particular task. Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Wellman to perform the behavior modification action based upon the determination that the operator has been inculcated to respond to the event as claimed because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Re claim 11:
	[Claim 11]  Wellman teaches or at least suggests determining whether the operator has been inculcated to respond to the event (¶ 105: if the checklist has not been completed to satisfaction…the mobile asset 12 may continue to remain operational, however a buzzer, horn, light or other alarm may be implemented, such as via the monitoring input/output 48, until a supervisor clears the alarm; ¶ 125: Upon a detected impact that exceeds predetermined impact conditions, an alarm, such as a buzzer, horn or light may be activated, via the monitoring input/output 48 until a supervisor clears the alarm; ¶ 139: mobile asset 12 may also provide a visual and/or audible indication that tells the operator when the asset is being used inappropriately, for example, by flashing a light, sounding a horn or buzzer).
	Wellman appears to be silent on wherein performing the behavior modification action comprises suppressing the behavior modification action upon determining that the vehicle operator did demonstrate appropriate behavior for the event, based upon the determination that the operator has been inculcated to respond to the event. The Examiner takes OFFICIAL NOTICE that the concept and advantages of discontinuing support to a user when a predetermined level of knowledge is reached in education/training environments were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced with the issue of training vehicle operators, to have modified the teachings of Wellman by using well known education/training techniques as claimed, so as to predictably shape the behavior of the vehicle operator.
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman, as applied to claim 1 above, in view of von Graf (US 20120143952 A1 ). 
Re claim 16:
	[Claim 16]  Wellman further teaches or at least suggests that operators get confirmation of developing their skill at an appropriate target rate (¶ 146: target rate considered similar to a vehicle operator score). However, Wellman appears to be silent on but von Graf teaches or at least suggests assigning a set of virtual rewards including virtual badges to vehicle operators based upon achievements as determined from a vehicle operator score (¶ 80: Task reward or task value 380 may be used by the task creator to assign a reward or value to a task…). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Wellman to reward individuals who reach an appropriate target by providing them with virtual badges, as taught by von Graf, for the purpose of positively reinforcing individuals to successfully perform and complete tasks being taught.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman, as applied to claim 1 above, in view of Raz et al. (US 20050131597) (Raz). 
Re claims 17-18:
	[Claim 17]  Wellman further teaches or at least suggests identifying a plurality of additional metrics that each characterize an action that is implemented on the industrial vehicle, wherein the metric and the plurality of additional metrics collectively define a set of metrics (at least ¶ 90: monitor traction, hydraulics and other mobile asset parameters and determine periods of inactivity…). However, Wellman appears to be silent on but Raz teaches or at least suggests selecting at least one of a priority and a weighting of the set of metrics (¶ 53:…develop and assign an attitude rating to the current driver's execution of the driving maneuver…each maneuver is assigned a weighting driving risk coefficient for developing and assigning an aggregate attitude rating for the current driver…; Table 1). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Wellman to further associate each of the operation metrics with a weighting coefficient, as taught by Raz, for the purpose of rating a driver's skill with a larger emphasis on more important parameters.
	[Claim 18]  Wellman in view Raz teaches or at least suggests wherein identifying a metric and identifying a plurality of additional metrics, comprise: selecting from a list of available metrics that have been pre-defined (Wellman: at least ¶ 93: the operator is required to complete a checklist having a plurality of checklist items before the system decides whether to enable the materials handling vehicle for normal operation, e.g., by presenting a series of checklist items to the operator via the display 41 or 70, verbally or otherwise…).
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman, as applied to claim 1 above, in view of KOGURE et al. (EP 2296124 A1) (KOGURE).
Re claim 19:
	[Claim 19]  Wellman further teaches or at least suggests that operators get confirmation of developing their skill at an appropriate target rate (¶ 146: target rate considered similar to a vehicle operator score). However, Wellman appears to be silent on but KOGURE teaches or at least suggests comparing a vehicle operator score against a benchmark to determine a benchmarked score; and presenting the determined benchmarked score to the operator by displaying the determined benchmarked score on a display of the industrial vehicle (¶ 64:…defining minimum safety checking/ ensuring motions (accident preventive motions) to be done at a 55 certain place, and evaluating a driving action at this place depending on the degree of attainment with respect to them is adopted…a minimum driving capable of previously avoiding a danger rather than an ideal driving is taken as full marks). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Wellman to define a reference of “full marks” to represent the minimum score for successful mobile asset operation for a feature being taught, as taught by KOGURE, for the purpose of evaluating a driver's performance.
Re claim 21:
	[Claim 21]  Wellman further discloses obtaining an operator identification that identifies the vehicle operator that has logged onto the industrial vehicle (). Wellman further teaches or at least suggests that operators get confirmation of developing their skill at an appropriate target rate (¶ 146: target rate considered similar to a vehicle operator score). However, Wellman appears to be silent on but KOGURE teaches or at least suggests updating a vehicle operator score based upon evaluating the recorded event data against the performance parameter to determine whether the vehicle operator demonstrated appropriate behavior for the detected event; and communicating the updated vehicle operator score to a display (¶ 11: provide a driving action automatic evaluating system capable of evaluating whether or not a user takes a necessary accident preventive motion at a dangerous place; ¶ 14:…evaluates whether or not the accident preventive motion is properly performed…; ¶ 31:… a scorer which gives a score on the basis of an evaluation by the evaluator…). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Wellman to implement the evaluation method and scoring of KOGURE, as part of the operating testing performed in Wellman for the purpose of evaluating the skill of a driver who is learning to drive.
Response to Arguments
Priority
	Currently pending claims 1, 5-11 and 15-21 receives benefit of prior-filed non-provisional applications 16/729,959 filed 12/30/2019, 15/453,027 filed 03/08/2017 and 14/478,015 filed 09/05/2014 in light of Applicant’s cancellation of claims 12-14.
Double Patenting
	The previous non-statutory double patenting rejection of the claims is withdrawn in view of Applicant’s Terminal Disclaimed filed 03/14/2022.
Rejections Based on 35 U.S.C § 112(b)
	Applicant's amendment resolves the previous issues under 35 U.S.C § 112(b). 
Rejections Based on 35 U.S.C § 101
	Applicant's arguments filed on 03/14/2022 have been fully considered but they are not persuasive. 
	Applicant’s arguments are essentially centered around providing a technical solution to a technical problem. Applicant asserts how the instant Specification describes the problem to be solved by the invention. However, Applicant’s alleged solution does not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, Applicant asserts “impressing information onto an operator to inculcate the operator”, “provide information to the operator "as little as once, or as often as necessary through repetition”, “ timely information” and the fact that “vehicle operator behavior and accountability are taught, persisted and monitored” are all steps that can be performed by a human (driving instructor) verbally and/or visually, including in writing. The question is not whether a process yields timely and repeated information but whether claim 1 goes beyond 
providing dynamic industrial vehicle monitoring for modification of vehicle operator behavior in a “meaningful” way. According to the Guidance, “[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” 2019 Revised 101 Guidance 53 (emphasis added). In other words, the question is whether the claim includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application. As noted in the rejections above, the instant Specification supports the reasoning that the “memory” is a generic computer component. See, e.g., Spec ¶ 132. And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014). Setting out to provide dynamic industrial vehicle monitoring for modification of vehicle operator behavior by conveying an output message on the industrial vehicle in the technically-broad manner claimed does not “apply, rely on, or use” said scheme so as to impose any meaningful limit on it, though information may be timely. The record evidence weighs in favor of the view that the claim’s focus is on nontechnical improvements, not technical ones. Cf. Trading Tech. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
	The Examiner maintains that claims 1, 5-11 and 15-21 are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Rejections Based on 35 U.S.C § 102
	Applicant essentially argues that “Wellman does not disclose that upon detection of the event based on environmental awareness…” and that “Wellman is closer to
local awareness (e.g., two conflicting operations of the vehicle, vehicle speed and another vehicle operation, etc.) than environmental awareness when evaluating an operator. Further, when any environmental feature is encountered in Wellman, a message is displayed to the operator, instead of evaluating whether performed the operation correctly in response to the environmental condition”. Applicant's arguments have been fully considered but they are not persuasive at least to the extent that Wellman discloses instructing “the operator to take an evasive maneuver or takes other appropriate action to avoid the area of the geofence” (¶ 160). 
	Applicant’s additional arguments rely on the arguments addressed above and are as such moot. 
Rejections Based on 35 U.S.C § 103
	Applicant’s arguments rely on the arguments addressed above and are as such moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715